Baldwin, J.
The complaint alleges that the plaintiff, who was but nineteen years old, while in the employment of the defendant as a feeder of a-folding press, supplying it with paper or pasteboard, was directed temporarily to leave that *44employment, and was negligently put to 'work in placing colored paper, saturated witli poison, into a -box greatly heated with steam, and then taking it out again, when softened, for more easy folding ; that he did not know the paper was poisoned, or of the effect upon his health that his so handling it would have; that the steam and heat of the box caused the poison to exhale and mingle with the steam, which poisoned steam the plaintiff was compelled to breathe, while at the work; that the heat also caused him to perspire very freely, and the poison on and in the paper which he was compelled to handle worked into his whole body, and became absorbed into his system; that such a mode of treating colored paper in a heated box was not customary or usual in the business of the defendant, and the defendant knew or ought to have known the effect it might have on the plaintiff; that he knew nothing of the poisonous nature of the paper, nor of its natural effect when so treated, and the defendant gave him no notice of its poisonous nature, or of the dangerous effects that might result from the work ; that the defendant negligently kept him at the work continuous^, on each day, from 10.80 A. m. on April 7th to noon oil April 10th; that on April 10th he began to feel the effects of the poison ; and that, in consequence of the work he thus did, through the negligence of the defendant, his body became saturated with poison, and swollen, his sight nearly extinct, and his health destroyed for life.
The repeated charges of negligence thus made, are of no avail unless supported by averments of facts sufficient to show in what manner the defendant failed to perform its obligations to the plaintiff. He had been employed to feed a folding press. The defendant determined to soften some colored paper, which could not easily be folded, by putting it in a heated steam box. This was not a customary or usual process in its factory. The paper in question was saturated with poison. How this occurred is not alleged. It may have been the result of some accident, after the paper was made ; it may have been due to the process of manufacture, or the materials employed. The plaintiff did not know that *45the paper was poisoned, and he does not allege that the defendant knew of it. The court may property take judicial notice that some colored paper is dyed with poisonous substances; but it is equally bound to take judicial notice that this is not true of all colored paper.
The injury to the plaintiff was due solely to the presence of the poison in the paper. He does not allege, and the court cannot assume that there is any danger to health from softening colored paper which is not poisoned, in a steam box.
A master owes his servant the duty of exercising reasonable care to provide him with a reasonably safe place in which to work, and reasonably safe appliances and instrumentalities with which to work. McEllligott v. Randolph, 61 Conn., 157. If he employs him in what he knows or ought to know to be a dangerous kind of business, or furnishes him with materials to work on, which he knows or ought to know to be of a dangerous nature, if is his duty to notify him of the danger to which he is exposed, unless this is equally within the knowledge of each. Any violation of these duties, if intentional, is a willful wrong; if unintentional, it is actionable negligence. Farrell v. Waterbary Horse Railroad Co., 60 Conn., 239, 246.
The plaintiff alleges that the defendant knew, or ought to have known, the effect that steaming colored paper in a hot box would or might have on the health of those who conducted the process. This (construed as it must be most strongly against the pleader) amounts simply to a charge that the defendant ought to have known the effect the work might have on those engaged in it. But it is nowhere alleged that, in fact, it was a dangerous process. The danger came from the use either of an improper and unsafe kind of colored paper, or of a proper kind of colored paper in an improper and unsafe condition. If the defendant failed in duty, it was in not notifying the plaintiff of the character of this paper, and the effect which might result from using it in this way. The omission of any such notice is charged, and here is the turning point in the case.
Was the defendant, though in fact ignorant of the presence *46of the poison, hound to know of it ? If so, it was bound to notify the plaintiff of it, unless he had equal means of knowledge.
The defendant had been for years a manufacturer of paper boxes; but steaming colored paper, in the manner followed in this instance, was not customary or usual in its establishment. In adopting this method of softening it, the defendant was, however, bound to anticipate the natural effects of heat and steam, on such a substance as colored paper. Had the paper which it supplied to the plaintiff had, to an experienced eye, any appearance of being poisoned, it would have been the defendant’s duty to warn him of the risk he was assuming; for the volatilization of poison by the action of steam is a matter of common knowledge. But it is not alleged either that it wore any such appearance, or was of a kind in the manufacture of which poison is commonly used, or that the defendant had neglected to submit it to proper inspection or examination. Before the paper was put into the steam box, it was presumably seen by the defendant’s proper representatives, and it was certainly seen by the plaintiff. He was nineteen years old, and had been earning almost a man’s wages. So far as appears, his means of determining whether the paper was poisoned were as good as the defendant’s. If it were not so, the complaint should have stated the facts which made the difference. Hayden v. Smithville Manufacturing Co., 29 Conn., 548; Seymour v. Maddox, 20 L. J. Rep. (N. S.), Q. B., 327, 5 Eng. Law & Eq., 265; Bailey v. Bussing, 29 Conn., 1, 6; Griffiths v. London & St. K. Docks Co., L. R., 13 Q. B. Div., 259.
The work of softening paper, so that it may be more readily folded by a press, is one properly incidental to that of feeding the press. The risk, therefore, which the plaintiff encountered in steaming the colored paper was fully within the scope of his contract of service. Not being naturally dangerous, and such dangers as there proved to be being of a kind as obvious to the senses of a boy as to those of a man, the mere fact of infancy is of no importance. An employer does not warrant the goodness of the materials which he *47puts in the hands of his servants, -whether they are of tender age or of full age. He is not absolutely bound, under all circumstances, to know whether they are good or bad, safe or unsafe. He is not bound to anything more, in this respect, than the exercise of reasonable care, in view of their particular kind and condition, and the uses to which they are to be applied. There is nothing in the complaint to show any want of such care on the part of the defendant or of any of its agents. No neglect of duty is charged in such a manner as to withstand a demurrer, either with respect to purchasing or providing unsuitable paper, or in not inspecting its condition, or testing its quality.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.